Exhibit 10.31.2 FORM OF STOCK OPTION AGREEMENT Date: Company: Ormat Technologies, Inc. Date(s) First Exercisable: Date of Grant: Number: No. of Shares: Number: Option Price Per Share: $ Number: Last Exercise Date: PERSONAL AND CONFIDENTIAL [Name & address] Dear [ ]: We are pleased to inform you that, as an eligible [employee/individual] of Ormat Technologies, Inc. (the “Company”) or one of its subsidiaries, you have been granted a stock option (the "Option") under the Ormat Technologies, Inc. 2012 Incentive Compensation Plan (as amended and restated, the "Plan") and the [Incentive/Non-Qualified] Stock Option Terms and Conditions (the "Terms and Conditions"). By your signature, you agree that the Option is granted under and governed by the Plan and the Terms and Conditions, and acknowledge receipt of both these documents, as well as the Prospectus for the Plan and the form[s] of Notice of Exercise of Stock Option. As set forth in Paragraph 1 of the Terms and Conditions, a signed copy of this agreement must be received by the Corporate Secretary of the Company, c/o Ormat Systems Ltd., Industrial Area, P.O. Box 68, Yavneh 8100 Israel before 5:00 P.M. EST (New York time) on the 3rd business day after the grant date noted above. If the 3rd business day is a holiday in the United States or in Israel, such signed copy of this agreement will be considered timely received if it is received by 5:00 P.M. EST on the following business day in the United States and Israel after such holiday. Failure to return a signed copy of this agreement will terminate this Option. Sincerely yours, ORMAT TECHNOLOGIES, INC. Signature of Optionee Date Ormat TECHNOLOGIES, Inc. 6225 Neil Road, Suite 300 ● Reno, NV 89511-1136 ● Phone : (775) 356-9029 ● Fax : (775) 356-9039 E-mail: ormat@ormat.com Web site: http://www.ormat.com [INCENTIVE/NON-QUALIFIED] STOCK OPTION TERMS AND CONDITIONS As a participant in the Ormat Technologies, Inc. 2012 Incentive Compensation Plan (as amended and restated, the "Plan"), you will be able to purchase shares of Common Stock of Ormat Technologies, Inc. ("Ormat") provided that you accept your Award as set forth in Paragraph 1 below. Subject to the terms and conditions below and the terms and conditions of the Plan, the minimum amount which may be purchased at any one time is 100 shares of Common Stock, unless you have fewer remaining shares of Common Stock covered by your Option. Note that all capitalized terms in this Stock Option Agreement are defined in the Plan, except as indicated in the Stock Option Agreement. All terms of the Plan are hereby incorporated into these Term and Conditions. The date of the grant, the maximum number of shares of Common Stock the Option entitles you to purchase, the Option price per share of Common Stock and the date or dates on which the Option will ordinarily be first exercisable are listed at the top of the Stock Option Agreement. For United States employees, the Option [is/ is not] intended [(but not guaranteed)] to be an incentive stock option within the meaning of Section 422 of the Internal Revenue Code. The classification of options as incentive stock options or nonqualified stock options is relevant for U.S. [employees/participants] ( i.e ., individuals who are either U.S. citizens or U.S. tax residents or who are or who have worked in the United States). For those [employees/ participants], incentive stock options may provide more favorable tax treatment for recipients under the Internal Revenue Code. 1.
